IN THE UNITED STATES COURT OF APPEALS
                                            United States Court of Appeals
                    FOR THE FIFTH CIRCUIT            Fifth Circuit

                                                  FILED
                                                                               April 30, 2009
                                     No. 08-10703
                                  Conference Calendar                      Charles R. Fulbruge III
                                                                                   Clerk


UNITED STATES OF AMERICA

                                                   Plaintiff-Appellee

v.

JAMES EVANS, III

                                                   Defendant-Appellant


                   Appeal from the United States District Court
                        for the Northern District of Texas
                            USDC No. 6:07-CR-70-ALL


Before JONES, Chief Judge, and JOLLY and ELROD, Circuit Judges.
PER CURIAM:*
       The attorney appointed to represent James Evans, III, has moved for leave
to withdraw and has filed a brief in accordance with Anders v. California, 386
U.S. 738 (1967). Evans has filed a response. Our independent review of the
record, counsel’s brief, and Evans’s response discloses no nonfrivolous issue for
appeal. Accordingly, counsel’s motion for leave to withdraw is GRANTED,
counsel is excused from further responsibilities herein, and the APPEAL IS



       *
         Pursuant to 5TH CIR . R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR .
R. 47.5.4.
                                No. 08-10703

DISMISSED. See 5 TH C IR. R. 42.2. Evans’s motion for appointment of counsel
is DENIED. See United States v. Wagner, 158 F.3d 901, 902-03 (5th Cir. 1998).




                                     2